 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11 DULCE ACUNA RODRIGUEZ and         )         Case No.: CV19-00394 JAK (MAAx)
   ALFONSO FLORES, in each case      )
12 individually and as successor in interest
                                     )         ORDER RE STIPULATION TO
   to A.F., a minor deceased; and D.R.F.,
                                     )         DISMISS ENTIRE ACTION WITH
13 S.F.,C.F., and S.R., in each case a
                                     )         PREJUDICE (DKT. 42)
   minor,individually by and through their
                                     )
14 guardianad litem Dulce Acuna      )         JS-6
   Rodriguez,                        )
15                                   )
                Plaintiffs,          )
16       vs.                         )
                                     )
17 COUNTY OF LOS ANGELES;            )
   SHERIFF JIM McDONNELL; KERRY )
18 CARTER; and DOES 1-10, inclusive, )
                                     )
19           Defendants.             )
                                     )
20
21        Based upon a review of the stipulation to dismiss the entire action with
22 prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1) (the
23 “Stipulation”), the Court finds good cause has been shown to GRANT the
24 Stipulation. Accordingly, this action is dismissed with prejudice.
25        IT IS SO ORDERED.
26
27 Dated: November 15, 2019                __________________________________
28                                         JOHN A. KRONSTADT
                                           UNITED STATES DISTRICT JUDGE
